Citation Nr: 1229231	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  Thereafter, she served with the United States Air Force Reserves until July 1999.  An additional period of active duty has been verified for the period from March 19, 1996 to April 19, 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before a Decision Review Officer (DRO) at the RO in December 2004 and a transcript of this hearing is for record.    

In May 2007, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In an April 2009 memorandum decision, the Court vacated the portion of the May 2007 Board decision that denied service connection for an acquired psychiatric disorder and remanded the issue back to the Board.  In July 2010, the Board remanded the matter for further development.  The case has now returned to the Board for additional appellation action. 

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board regrets further delay in this case, but finds that additional evidentiary development is necessary.  In a September 2010 letter, the Veteran identified several health care providers who had treated her claimed psychiatric disorder.  She reported that she was still receiving treatment with a psychologist, but did not specify whether the treatment was through a VA or private provider.  In addition, during the October 2010 VA psychiatric examination, the Veteran stated that she had received treatment at the Indianapolis VA Medical Center (VAMC) on and off since 2002 and at the Lexington VAMC since June 2010.  

Although the claims file contains some records of treatment from the Indianapolis VAMC, these records only date through September 2004.  There are also no records in the paper or virtual claims file from the Lexington VAMC.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Upon remand, copies of treatment records from the Indianapolis and Lexington VAMCs dating from September 2004 must be added to the paper or virtual claims file.  The Veteran should also be contacted and asked to identify all private health providers who have treated her claimed psychiatric disorder since December 2002, the date of the most recent private treatment records from the Indianapolis Vet Center.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with medical release forms and specifically request that she execute them to authorize VA to obtain medical treatment records from any private health care provider who has treated her psychiatric disorder since December 2002, to specifically include the Indianapolis Vet Center.
2.  Obtain records of treatment from the Indianapolis and Lexington VAMCs for the period beginning September 2004 and associate the records with the Veteran's paper or virtual claims file.

3.  If appropriate medical releases have been received, obtain records of treatment from any private health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



